           Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM C. NEAL,                                  :    Civil No. 1:19-CV-02078
                                                  :
                 Appellant,                       :
                                                  :
                 v.                               :
                                                  :
CGA LAW FIRM,                                     :
                                                  :
                 Appellee.                        :    Judge Jennifer P. Wilson
                                      MEMORANDUM
         This is an appeal from an order filed by the United States Bankruptcy Court

for the Middle District of Pennsylvania converting self-represented Appellant

William Neal’s (“Neal”) bankruptcy case from Chapter 13 to Chapter 7 based on

Neal’s default on the terms of a stipulation. 1 Because the court finds Neal’s appeal

meritless, and that the bankruptcy court did not otherwise abuse its discretion, the

court will deny the appeal and affirm the bankruptcy court’s order. (Doc. 1-2.)

                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On September 27, 2017, Neal, a self-represented litigant, filed a voluntary

Chapter 13 bankruptcy petition. (Doc. 30-1, p. 5.)2 On May 15, 2018, Appellee,

the CGA Law Firm (“CGA”), an unsecured creditor in the underlying bankruptcy

case, filed a motion to convert Neal’s Chapter 13 case to a Chapter 7 case,


1
 The underlying bankruptcy case is located at docket number 1:17-bk-04018 and remains
ongoing.
2
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.


                                                 1
         Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 2 of 13




asserting that, inter alia, Neal had filed a number of prior bankruptcy petitions in

bad faith under Chapter 13, none of which culminated in a confirmed plan to

liquidate Neal’s assets, including two parcels of real estate, to pay his creditors.

(Doc. 30-1.) Neal objected to this motion on June 4, 2018, alleging that he did not

owe anything to CGA and that a CGA attorney who represented Neal in a prior

bankruptcy case, Lawrence Young (“Young”), may have a conflict of interest

because Young now appears as a creditor against him. (Doc. 8-2.) The bankruptcy

court held a hearing on the motion on August 23, 2018, during which the

bankruptcy court noted that the parties had entered into a stipulation to resolve the

motion. (Bankr. Ct. Docs. 67, 70.)3 This stipulation was filed, as directed by the

bankruptcy court, on October 24, 2018. (Bankr. Ct. Doc. 79.)

       The terms of the stipulation provided as follows:

       a.    The Debtor will timely file an Amended Chapter 13 Plan, the
       terms of which will be consistent with this Stipulation;

       b.     The Debtor will have from the date of the entry of the Order
       approving this Stipulation until March 31, 2019, to perform necessary
       repairs on all parcels of real estate owned by him as listed in the
       schedules and as reflected on Deeds or Agreements of Sale such that
       they will be ready for sale;[4]



3
  Here, and hereinafter when using “Bankr. Ct. Doc.”, the court refers to documents from the
docket sheet in the underlying bankruptcy case not otherwise provided by the parties’ designated
records.
4
  The stipulation includes a handwritten note in the margin following this section stating: “as per
‘c,’ other than his residence.” (Doc. 30-2, p. 2.) This notation is initialed by “W.N.” (Id.)


                                                 2
         Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 3 of 13




       c.     On or before April 1, 2019, the Debtor will cause a Realtor to be
       retained by the Bankruptcy Estate and will cause all parcels of real
       estate OTHER THAN HIS RESIDENCE to be listed for sale at prices
       recommended by the Realtor and which are likely to secure a buyer on
       or before September 30, 2019;

       d.      Any parcel of real estate that remains unsold as of September 30,
       2019 will be the subject of a public sale to be conducted by an
       auctioneer mutually agreeable to the Debtor, CGA Law Firm and the
       Chapter 13 Trustee, the said parcels of real estate to be sold at public
       sale on or before December 31, 2019 for such prices and at such values
       as the auctioneer may obtain, the sales at that point to be free and clear
       of all liens and encumbrances[.5]

(Doc. 30-2, p. 2.) This stipulation was approved by the bankruptcy court on

October 25, 2018. (Doc. 30-3.)

       On September 25, 2019, Neal filed an amended Chapter 13 plan, which

provided for the liquidation and sale of two properties, one at 3 South Main Street,

Stewartstown, PA and one at 1531 East Forrest Avenue, New Freedom, PA by

December 12, 2022—nearly three years after the date provided for in the

stipulation. (Doc. 30-4, pp. 2, 12−13.) In addition, Neal’s proposed plan further

modified the approved stipulation by indicating that:

       A.) Debtor reserves [the] right to remove any and all properties from
       sale/being sold of once sale of one or more properties has been made
       [sic] that provides enough funds to satisfy all required debt[;]

       ...



5
  The stipulation includes a handwritten note in the margin following this section stating: “as per
‘c,’ other than his residence.” (Doc. 30-2, p. 2.) This notation is initialed by “W.N.” (Id.)


                                                 3
        Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 4 of 13




       D.) Debtor wishes to continue with the originally stated deadline of
       December 12, 2022 to provide him time to properly sell off the/these
       commercial property/properties only as needed to satiate said debt, not
       just to sell off all the assets he owns; the realtor that was hired to satisfy
       the bankruptcy requirements, [sic] has yet to provide any potential
       buyers, even though the prices were set at the original comps she had
       provided. Debtor has been working on his own to procure and bring to
       the realtor potential buyers, and has considered the need to seek
       alternative sales representation that might work to more aggressively
       advertise and promote sale of his properties close to the comp numbers
       that were calculated by [the] agent.

       E.) Debtor requests that no actions be taken to alter the nature of this
       bankruptcy during the period present until the deadline of December
       12, 2022 set in prior plans, to assure that the debtor has adequate
       opportunity to get proper value from said properties and only needs to
       sacrifice what is needed to satisfy noted debt.

(Id. at 14.)

       CGA objected to this proposed plan on October 17, 2019, arguing that its

original motion to convert Neal’s case to a Chapter 7 plan was resolved via

stipulation “whereby the Debtor agreed that if two parcels of non-residential real

estate owned by the Debtor were not under contract for sale by September 30,

2019, the Debtor would retain an auctioneer and sell the parcels of real estate by

public sale[.]” (Doc. 30-5, pp. 1−2.) CGA noted that Neal’s proposed plan

ignored the deadlines in the stipulation, including the deadline to file an amended

Chapter 13 plan, opting instead to propose a deadline for disposition of the

properties “over three years later than the date originally agreed upon[.]” (Id. at 2.)

Moreover, CGA argued that Neal had received purchase offers for both parcels of


                                             4
        Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 5 of 13




real estate, but that he had rejected them despite the realtor’s belief that the offers

were fair. (Id.) Accordingly, CGA filed a certificate of default on the same day,

indicating that Neal had failed to timely comply with the terms of the stipulation

and renewing its request that Neal’s case be converted from a Chapter 13 case to a

Chapter 7 case. (Doc. 30-6.)

      On December 4, 2019, the bankruptcy court held a hearing on the issue of

Neal’s default, and concluded that Neal had defaulted on his obligations under the

agreed-upon and court-approved stipulation. (Bankr. Ct. Doc. 123.) Thus, the

bankruptcy court converted Neal’s bankruptcy case from Chapter 13 to Chapter 7.

(Doc. 30-7.)

      On December 5, 2019, Neal appealed the bankruptcy court’s order

converting his case from Chapter 13 to Chapter 7. (Doc. 1.) On December 17,

2019, Neal filed an amended notice of appeal. (Doc. 3.) While his appeal was

pending, Neal filed a motion to enjoin the bankruptcy court from auctioning off his

real estate properties to satisfy his debts. (Doc. 9.) In order to resolve Neal’s

motion, and after a telephonic hearing, the court temporarily stayed the auction and

sale of these properties so that the Trustee could respond to Neal’s motion. (Doc.

15.) The court denied Neal’s motion on September 1, 2020, finding that Neal

failed to show a likelihood of success on the merits of his appeal. (Doc. 21.) The




                                            5
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 6 of 13




court also issued a briefing schedule for the merits of the appeal and vacated the

temporary stay previously entered. (Id.)

      Neal filed his brief on the merits of the appeal on September 29, 2020.

(Doc. 26.) CGA filed its brief in opposition on October 15, 2020. (Doc. 27.) Neal

timely filed a reply brief. (Doc. 28.) Thus, this appeal is ripe for disposition.

                                    JURISDICTION

      The court has jurisdiction under 28 U.S.C. § 158(a)(1), which grants district

courts jurisdiction to hear appeals from final judgments, orders, and decrees of

bankruptcy courts. An order converting a Chapter 13 bankruptcy proceeding into

one under Chapter 7 is appealable as a final order. See In re Smith, 757 F. App’x

77, *81 n.5 (3d Cir. Dec. 13, 2018) (citing In re Rosson, 545 F.3d 764, 770 (9th

Cir. 2008)).

                               STANDARD OF REVIEW

      The court reviews bankruptcy court decisions of law de novo. In re O’Brien

Envtl. Energy, Inc., 188 F.3d 116, 122 (3d Cir. 1999). The bankruptcy court’s

findings of fact will only be set aside if clearly erroneous. See Fed. R. Bankr. P.

8013 (“Findings of fact, whether based on oral or documentary evidence, shall not

be set aside unless clearly erroneous, and due regard shall be given to the

opportunity of the bankruptcy court to judge the credibility of the witnesses.”); In

re O’Brien, 188 F.3d at 122.



                                           6
        Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 7 of 13




                                         DISCUSSION

       Although Neal’s argument is not entirely clear, the court gathers that he is

asserting that he was denied his right to have counsel present during the default

hearing on December 4, 2019 to present arguments on his behalf, thus denying him

due process, and that the bankruptcy court otherwise abused its discretion by

converting the case from a Chapter 13 to a Chapter 7 case.6 (Doc. 3, pp. 4−7; Doc.

26, pp. 10−11.) CGA rejoins that the bankruptcy court did not abuse its discretion.

(Doc. 27, pp. 4−7.) The court will address these arguments seriatim.

       A. Neal was not Denied his Right to Counsel or Due Process.

       Neal contends that the bankruptcy court’s decision to proceed with the

hearing on CGA’s motion to convert the proceedings from Chapter 13 to Chapter 7

abridged his right to due process and his right to counsel because he had

purportedly retained counsel to represent him during this hearing.

       Initially, it is well-settled that “procedural due process requires ‘at a

minimum . . . that deprivation of life, liberty or property by adjudication be

preceded by notice and opportunity for hearing appropriate to the nature of the

case.’” United States v. Ausburn, 502 F.3d 313, 322 (3d Cir. 2007) (quoting

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950)). In addition,



6
  Neal raises a number of other arguments that are not germane to the bankruptcy court’s order
from which an appeal is taken. Thus, the court will not address these arguments at this time.


                                               7
        Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 8 of 13




courts have held that “due process considerations apply in the exercise of

bankruptcy jurisdiction.” In re Tribune Media Co., 902 F.3d 384, 397 (3d Cir.

2018) (quoting In re Smith Corset Shops, Inc., 696 F.2d 971, 976 (1st Cir. 1982)

(quotation marks omitted)). Thus, “both debtors and creditors have a constitutional

right to be heard on their claims, and the denial of that right . . . is the denial of due

process. . . .” In re Tribune Media Co., 902 F.3d at 397 (quoting Matter of

Boomgarden, 780 F.2d 657, 661 (7th Cir. 1985) (alteration omitted) (internal

quotation marks omitted)).

       In this case, Neal had notice of the bankruptcy court’s conversion hearing

and an opportunity to be heard. Indeed, Neal appeared at this hearing and

presented evidence on his own behalf. While Neal alleged that he had obtained

counsel, no counsel had entered their appearance by the time of the hearing, and

the bankruptcy court elected to proceed with the hearing. 7 (Bankr. Ct. Doc. 169,

pp. 2−3.) Conspicuously, Neal has failed to indicate what counsel would have

argued or presented during the hearing to change the outcome. Moreover, it is

abundantly clear that the bankruptcy court afforded Neal ample opportunity to

present his version of the case in response to CGA’s presentation on its motion.

(See id. at 7−11 (“Mr. Neal, I’ll give you a chance to respond because I’d like to



7
 Indeed, to date, Neal remains self-represented in his underlying bankruptcy petition and in this
appeal and has competently represented himself since the inception of the bankruptcy court case.


                                                8
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 9 of 13




hear why I shouldn’t agree with what Mr. Young just proposed, based on the

history of this case and your prior cases. So give me your best shot.”).) Neal has

not indicated what else he wished to present at this proceeding. As such, the court

concludes that the bankruptcy court afforded Neal adequate due process and will

deny his appeal on this ground. See, e.g., In re Bartle, 560 F.3d 724, 730 (7th Cir.

2009) (“We cannot say that [the Debtor’s] substantial rights were affected by an

erroneous deprivation of an opportunity to be heard . . . when he has not set forth

what he would have brought to the court’s attention. . . .”); McNeil v. Drazin, 499

B.R. 484, 490 (D. Md. 2013) (“During both hearings . . . , [Appellant] presented

evidence and legal arguments . . . before the Bankruptcy Court ruled against him

. . . . Thus, [Appellant] had an opportunity to be—and was—heard on this issue.”

(footnote omitted) (internal citations omitted)).

      Additionally, and perhaps more fundamentally, “[a] debtor does not have a

constitutional right to counsel in a bankruptcy case.” In re Decker, No. 3:14-cv-

380, 2014 U.S. Dist. LEXIS 34202, at *8 n.2 (M.D. Pa. Mar. 17, 2014) (citing In

re Trinsey, 115 B.R. 828, 834 (Bankr. E.D. Pa. 1990) (citations omitted)); see also

In re Engel, 190 B.R. 206, 210 (Bankr. N.J. 1995) (“Issues regarding debtor’s

constitutional right to counsel are of concern to the criminal forum and not the

bankruptcy court.” (quoting In re Duque, 48 B.R. 965, 975 (Bankr. S.D. Fla.

1984))). Thus, to the extent Neal argues that his constitutional rights were



                                          9
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 10 of 13




impeded by the bankruptcy court’s decision to proceed with the conversion hearing

without his purported counsel present, he is incorrect, and his appeal is denied on

these grounds.

      B. The Bankruptcy Court did not Abuse its Discretion when Converting
         Neal’s Case from Chapter 13 to Chapter 7.

      A bankruptcy court’s order converting a bankruptcy proceeding from

Chapter 13 to Chapter 7 is reviewed for an abuse of discretion. See In re Myers,

491 F.3d 120, 127 (3d Cir. 2007); see also In re Smith, 757 F. App’x at 81 n.5

(citing In re Am. Capital Equip., LLC, 688 F.3d 145, 153, 161 (3d Cir. 2012)).

Under the Bankruptcy Code, on request of a party, a Chapter 13 case may be

converted to a Chapter 7 case for cause, including eleven statutorily enumerated

reasons related to the debtor’s conduct and compliance with the plan. 11 U.S.C.

§ 1307(c); see Smith v. Manasquan Bank, No. 18-0048, 2018 U.S. Dist. LEXIS

135395, at *5−6 (D.N.J. Aug. 9, 2018). Among these reasons are: “unreasonable

delay by the debtor that is prejudicial to creditors” and “denial of confirmation of a

plan[.]” 11 U.S.C. § 1307(c)(1), (5).

      During the hearing, the bankruptcy court found both of these sections

applicable, noting that Neal’s bankruptcy case had remained pending for over two

years, and that this delay was unreasonable and prejudicial to Neal’s creditors.

(Bankr. Ct. Doc. 169, pp. 12−13 (“The case is now over two years old, there are



                                          10
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 11 of 13




116 docket entries, we are no closer today to a confirmable plan than you were on

the day you filed.”).) In addition, the bankruptcy court found that allowing Neal to

file future plan(s) would be fruitless, based on the court’s denial of Neal’s most

recent plan, which suffered from the same defects as the prior proposed plans. (Id.

at 14 (“it would be fruitless to pursue a future plan because it’s going to be more of

the same”).) Other courts have taken similar action. See In re Blanco, 520 B.R.

476, 483 (Bankr. E.D. Pa. 2014) (“Cause exists for dismissal under section

1307(c)(1) when the chapter 13 debtor has been given a reasonable time to propose

a viable plan and it is clear that the debtor will be unable to do so.”).

      Indeed, in this case, it is clear that Neal has been given a number of

opportunities to produce a confirmable plan under Chapter 13. As the bankruptcy

court explained:

      creditors have rights in bankruptcy, too. . . . . And when debtors file
      they have responsibilities. And chief amongst those responsibilities is
      to authentically pursue a reorganization.          Now, the evidence
      overwhelmingly here demonstrates that that has not occurred. . . . .
      You have been afforded opportunity after opportunity after
      opportunity. I thought Mr. Young was very gracious when he and his
      client agreed to reinstate your case from Chapter 7. It was converted to
      Chapter 7 because there was an agreement between yourself and Mr.
      Young and his client that you would take certain actions to liquidate
      those properties and if they failed, they would go to auction. That did
      not occur, so upon a certification of default, I converted the case to 7
      thinking that was the end of it. And, quite frankly, where it properly
      belonged.

      Mr. Young then agreed to reinstate it to afford you yet another
      opportunity and I would point out it’s your third bankruptcy in a three

                                           11
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 12 of 13




      year period. First two were filed to defeat sheriff’s sales and were never
      pursued authentically. There was no effort, no schedules were filed,
      they were dismissed within 30 days. I routinely dismiss cases with
      prejudice on those grounds alone. But then Mr. Young and his client
      afforded you additional opportunity after opportunity, you proposed
      now at least two plans, maybe three, but in any event this most current
      plan suffers from the exact same defects as the first plan. There’s been
      no effort to change or address the objections. None. And whether it’s
      the responsibility in your mind of the creditor who hasn’t taken down
      the signs, or not, that’s not relevant to me. It’s your job. It’s your job
      to make sure that those properties are marketed and sold within the time
      period allowed by the code or by the creditor. It wasn’t done, for
      whatever reason, it wasn’t done. . . . . Those facts are very damning
      for you [sic] case.

(Bankr. Ct. Doc. 169, pp. 11−12.) Thus, based on Neal’s own actions in failing to

abide by the terms of the agreed-upon and court-approved stipulation, his failure to

produce a confirmable plan, and his numerous delays and requests for more time,

the bankruptcy court found that Neal’s creditors were subject to undue prejudice

and that providing Neal more time in which to produce a confirmable plan would

be fruitless. Based on these facts, which are undisputed by Neal, the court finds

that the bankruptcy court did not abuse its discretion in converting Neal’s case

from Chapter 13 to Chapter 7. Thus, Neal’s appeal is also denied on these

grounds.




                                         12
       Case 1:19-cv-02078-JPW Document 31 Filed 04/27/21 Page 13 of 13




                                 CONCLUSION

      For the foregoing reasons, Appellant’s appeal will be denied. (Doc. 1.) An

appropriate order follows.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania

      Dated: April 27, 2021




                                       13
